DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a second snapshot is determined as current committed snapshot by determining: based on confirmation from a plurality of second data storage nodes, wherein the second snapshot is representative of a second set of operations performed by a first data storage node at a second time and replicated by the plurality of second data storage nodes; and responsive to determining to advance the second snapshot as the current committed snapshot, identify the second snapshot as a new current committed snapshot to satisfy at least a second read commit command after the second time (i.e., determine to advance the second snapshot as the current committed snapshot by determining: based on confirmation from the plurality of second data storage nodes, the second snapshot is representative of a second set of operations performed by the first data storage node at the second time and replicated by the plurality of second data storage nodes; and responsive to determining to advance the second snapshot as the current committed snapshot, identify the second snapshot as a new current committed snapshot to satisfy at least a second read commit command after the second time) as recited in claims 1 & 13. Thus, claims 1 & 13 are allowed. Dependent claims 2-12 & 14-20 are allowed at least by virtue of their dependencies from claims 1 & 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 4, 2022